Citation Nr: 1000554	
Decision Date: 01/05/10    Archive Date: 01/15/10

DOCKET NO.  00-25 239	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Barstow, Associate Counsel 




INTRODUCTION

The Veteran had active military service from April 1970 to 
December 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an August 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania. 

The case was remanded by the Board in December 2003 and March 
2006 to afford the Veteran a VA examination.  The Veteran was 
afforded a VA examination for this claim in March 2007; 
accordingly, the Board's directives have been substantially 
complied with.  See Stegall v. West, 11 Vet. App. 268, 271 
(1998).

The Veteran testified before the undersigned Veterans Law 
Judge at a hearing in December 2004.  A transcript of the 
hearing is of record.

The Board notes that in a September 2008 rating decision, the 
RO granted service connection for posttraumatic stress 
disorder (PTSD) and awarded the Veteran a total disability 
rating based on individual unemployability (TDIU).  
Accordingly, the claims are no longer on appeal.


FINDING OF FACT

The Veteran has bilateral hearing loss that is not the result 
of noise exposure.


CONCLUSION OF LAW

The Veteran does not have bilateral hearing loss that is the 
result of disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.304, 3.307, 3.309, 3.385 (2009).  



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Merits of the Claim

The Veteran contends that he currently suffers from bilateral 
hearing loss related to his military service.  

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
military service.  38 U.S.C.A. §§  1110, 1131; 38 C.F.R. § 
3.303.  Service connection may also be granted for any injury 
or disease diagnosed after service, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. 
§ 3.303(d).  Generally, service connection requires (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Caluza 
v. Brown, 7 Vet. App. 498 (1995).  

Certain chronic diseases, including sensorineural hearing 
loss, may be presumptively service connected if they become 
manifest to a degree of 10 percent or more within one year of 
leaving qualifying military service.  38 C.F.R. §§ 
3.307(a)(3); 3.309(a) (2009).  Moreover, the absence of 
evidence of hearing loss in service is not a bar to service 
connection for hearing loss.  See Hensley v. Brown, 5 Vet. 
App. 155, 160 (1993).

The Veteran's service treatment records (STRs) are of record 
and show no treatment for, or diagnosis of, hearing loss.  
The Board notes that his STRs contain three audiological 
examinations, dated in April 1970, April 1975, and August 
1976, and all indicate normal hearing for VA purposes (as per 
38 C.F.R. § 3.385) in each ear at 500 Hz to 4000 Hz.  A 
report from the United States Army and Joint Services Records 
Research Center (JSRRC) indicates that the Veteran was likely 
exposed to rocket and mortar attacks; accordingly acoustic 
trauma in service is conceded.

Post-service medical records show that the Veteran was first 
diagnosed with sensorineural hearing loss in March 2001.  His 
hearing loss was indicated to be within normal limits 
(WNL)/mild to 2000 KHz sloping to moderate.  A record dated 
in July 2001 reveals that the Veteran had a probable healed 
old tympanic membrane perforation in the left ear.  

The Veteran was afforded a VA audiological examination in 
March 2007.  His claims file was reviewed after the 
evaluation and prior to the issuance of an opinion regarding 
the etiology of the Veteran's bilateral hearing loss.  The 
Veteran's puretone thresholds, in decibels, were as follows:
	



HERTZ



500
1000
2000
3000
4000
RIGHT
55/60
60
70
65
80
LEFT
65
75
75
80
95

Speech audiometry (in accordance with the Maryland CNC test) 
revealed speech recognition ability of 96 percent in the 
right ear and 92 percent in the left ear.  After reviewing 
the claims file, the examiner opined that the Veteran's 
hearing loss was not the result of noise exposure; all 
frequencies were involved at both ears.  The examiner noted 
the results from March 2001.  The examiner also noted that 
the Veteran's hearing at that day's examination was much 
poorer at all frequencies, and that change was not related to 
previous noise exposure.  The examiner opined that it was 
less likely than not that military noise exposure was the 
cause of his present hearing loss.  The examiner concluded 
that the Veteran's hearing loss does not resemble one due to 
acoustic trauma.

Here, there is evidence that the Veteran has a current 
bilateral hearing loss disability as defined by VA.  See 
38 C.F.R. § 3.385.  Additionally, acoustic trauma has been 
conceded.  However, a nexus between the Veteran's current 
disability and his military service is still needed.  The 
only opinion of record, that of the VA examiner, shows that 
the Veteran's bilateral hearing loss is not related to his 
military service as the Veteran's hearing loss is not the 
result of noise exposure.  There is absent from the record 
competent medical evidence linking any current bilateral 
hearing loss to the Veteran's service.  No medical 
professional provides findings or opinions to that effect, 
and neither the Veteran nor his representative has presented 
or alluded to the existence of any such medical evidence or 
opinion.  There is simply a lack of any medical evidence 
demonstrating that his current bilateral hearing loss is 
related to military service.  

The Board's finding is supported by the absence of any 
documented hearing loss for many years after service.  Here, 
the Veteran's STRs through his active service ending in 1976 
showed hearing within normal limits and no hearing loss is 
documented until March 2001.  The Court has indicated that 
normal medical findings at the time of separation from 
service, as well as the absence of any medical records of a 
diagnosis or treatment for many years after service is 
probative evidence against the claim.  See Mense v. 
Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board where 
it found that veteran failed to account for the lengthy time 
period after service for which there was no clinical 
documentation of low back condition); see also Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (A prolonged 
period without medical complaint can be considered, along 
with other factors concerning a claimant's health and medical 
treatment during and after military service, as evidence of 
whether an injury or a disease was incurred in service which 
resulted in any chronic or persistent disability).  Thus, the 
lack of any objective evidence of continuing auditory 
complaints, symptoms, or findings for more than 20 years 
between the period of service and his claim for service 
connection is itself evidence which tends to show that this 
disability did not have its onset in service or for many 
years thereafter.  A presumption of service incurrence for 
hearing loss may not be made as there is no indication of any 
sensorineural hearing loss prior to 2001, many years after 
service.  38 C.F.R. §§ 3.307, 3.309.

The Board acknowledges the Veteran's contention that he had 
hearing loss since service, but did not seek any treatment or 
render any complaints about his hearing loss.  The Veteran is 
competent to testify regarding difficulty hearing.  Competent 
testimony is limited to that which the witness has actually 
observed, and is within the realm of his personal knowledge; 
such knowledge comes to a witness through use of his senses, 
that which is heard, felt, seen, smelled or tasted.  Layno v. 
Brown, 6 Vet. App. 465 (1994).  However, there is no evidence 
of record showing that the Veteran has the specialized 
medical education, training, and experience necessary to 
render competent medical opinion as to etiology of a 
disability.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 
38 C.F.R. § 3.159(a) (1).  Consequently, the Veteran's own 
assertions as to etiology of a disability have no probative 
value.  As noted above, the only medical opinion provided by 
a person with the specialized medical education, training, 
and experience necessary to render competent medical opinion 
reveals that the Veteran's hearing loss does not resemble one 
due to acoustic trauma, and therefore, is not related to his 
military service.

As the preponderance of the evidence is against the Veteran's 
claim, the benefit-of-the-doubt rule does not apply, and the 
Veteran's claim of entitlement to service connection for 
bilateral hearing loss is denied.  See 38 U.S.C.A §5107 (West 
2002 & Supp. 2009).

II.  The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claims; (2) that VA will seek to provide; and (3) that 
the claimant is expected to provide.  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  But see 
Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), rev'd on 
other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (when VCAA notice follows the initial unfavorable 
AOJ decision, subsequent RO actions may "essentially cure[] 
the error in the timing of notice").  
The Board notes that the Veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in June 
2001, before the AOJ's initial adjudication of the claim, and 
again in April 2003 and May 2008.  (Although the complete 
notice required by the VCAA was not provided until after the 
RO adjudicated the Veteran's claim, any timing errors have 
been cured by the RO's subsequent actions.  Id.)

Specifically regarding VA's duty to notify, the notifications 
to the Veteran apprised him of what the evidence must show to 
establish entitlement to the benefits sought, what evidence 
and/or information was already in the RO's possession, what 
additional evidence and/or information was needed from the 
Veteran, what evidence VA was responsible for getting, and 
what information VA would assist in obtaining on the 
Veteran's behalf.  Since the Board has concluded that the 
preponderance of the evidence is against the claim for 
service connection, any questions as to the appropriate 
disability ratings or effective dates to be assigned are 
rendered moot, and no further notice is needed.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Regarding VA's duty to assist, the RO obtained the Veteran's 
STRs, post-service medical records, Social Security 
Administration (SSA) records, and secured a VA examination in 
furtherance of his claim.  VA has no duty to inform or assist 
that was not met.

A VA opinion with respect to the issue on appeal was obtained 
in March 2007.  38 C.F.R. § 3.159(c)(4).  To that end, when 
VA undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  
As noted above, the Board finds that the March 2007 VA 
opinion obtained in this case was sufficient, as it was 
predicated on a full reading of the VA medical records in the 
Veteran's claims file.  It considers all of the pertinent 
evidence of record, the statements of the appellant, and 
provides an explanation for the opinion stated.  Accordingly, 
the Board finds that VA's duty to assist with respect to 
obtaining a VA examination or opinion with respect to the 
issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).

ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.



____________________________________________
MICHELLE L. KANE 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


